      Case: 3:19-cv-02897-JGC Doc #: 13 Filed: 01/21/20 1 of 2. PageID #: 27



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

IN THE MATTER OF THE                          )
COMPLAINT OF EDWIN BOGGS                      )      Case No. 3:19cv2897
FOR EXONERATION FROM, OR                      )
LIMITATION OF, LIABILITY.                     )




                         ORDER FOR NOTICE OF COMPLAINT


       IT IS HEREBY ORDERED that an Order issue out of and under seal of this Court against

all persons claiming damage for any and all losses, damages, injuries, deaths, and destruction

arising out of or occurring by reason of the casualty occurring on September 21, 2019, on Sandusky

Bay in Ottawa County, Ohio, involving a 2008 Chaparral Signature 270 motor boat, Hull

Identification Number FBGX0393H708 (hereinafter “the CHAPARRAL”), as described in said

Complaint, assigning them to appear before this Court and to file their claims with the Clerk of

this Court in writing and under oath and to serve copies thereof on Tonkin & Mondl, L.C., and

James K. Mondl, 701 Market St., Suite 260, St. Louis, Missouri, 63101, attorney for Petitioner on

or before January 31, 2020, and directing that any such persons, or their personal representatives,

claiming damages as aforesaid who shall desire to contest the right of Petitioner to exoneration

from or the right to limitation of liability shall answer said Complaint and serve copies thereon on

Petitioner’s attorney above-named; and

       IT IS FURTHER ORDERED that public notice shall be given by publication thereof in

Toledo Legal News, published in Toledo, Ohio, as provided by Rule F(4) of the
      Case: 3:19-cv-02897-JGC Doc #: 13 Filed: 01/21/20 2 of 2. PageID #: 28

Supplemental Rules of Certain Admiralty and Maritime Claims, and that the Petitioner, not later than the day
of the second publication, shall mail a copy of said public notice to every person known to have made any
claim against the CHAPARRAL or against Petitioner arising out of the aforesaid action.


Toledo, Ohio, this 21st day of January, 2019.

                                             /s/ James G. Carr
                                      ____________________________________________
                                            UNITED STATES DISTRICT JUDGE




                                                2
